 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 18cr1526 AJB
                                         Plaintiff,       Court of Appeals Case No.: 18-50340
12
13   v.                                                   ORDER FINDING GOOD CAUSE
                                                          AND EXCUSABLE NEGLECT TO
14   AGUSTIN LEON-GONZALEZ,
                                                          EXTEND THE TIME FOR THE
15                                    Defendant.          FILING OF THE NOTICE OF
                                                          APPEAL AND
16
                                                          RECOMMENDATION THEREON
17
18         On remand from the Ninth Circuit Court of Appeals, this Court held a hearing on
19   September 28, 2018 to provide notice and opportunity for appellant to request the time
20   for filing of a notice of appeal be extended, for a period not to exceed thirty (30) days
21   from expiration of the time proscribed by Rule 4(b), upon a finding of excusable neglect
22   or good cause.
23         Appellant was present for the hearing as well as counsel of record, Robert C.
24   Schlein, Esq. and Assistant U.S. Attorney Alicia Williams.
25         Appellant was sentenced on August 6, 2018 and judgment was entered on August
26   8, 2018. At the time sentence was imposed, the Court inquired of the defense about the
27   waiver of appeal and collateral attack provision in the plea agreement, and defense
28

                                                      1
                                                                                       18cr1526 AJB
 1   counsel acknowledged that that provision was in effect, and that appeal was waived1.
 2   Two days later, Appellant desired to appeal the conviction and judgment and sought to
 3   advise his counsel of that fact by letter dated August 10, 2018. This letter was
 4   purportedly faxed from the jail library. Unfortunately, Mr. Schlein has stated that he did
 5   not receive the letter by fax or regular mail, and he believed appeal had been waived.
 6         Nothing occurred in the case until the Court received Appellant’s letter dated
 7   September 6, 2018 reporting a lack of communication with his counsel and a purported
 8   notice of appeal. This letter was received and filed by the Court on September 19, 2018.
 9   Upon review, the Court of Appeals remanded the case by order filed September 24, 2018
10   to address the notice and opportunity to address potential relief for Appellant.
11         The Court finds good cause and excusable neglect and recommends that
12   Appellant’s time to file his notice of appeal be extended under Fed. R. App. P. 4(b)(4).
13   Appellants filing on September 19, 2018, and is within Fed. R. App. P. 4(b)(4), a period
14   of thirty (30) days after the expiration of the time to file the notice of appeal, should be
15   found timely under the extension.
16         Appellant steadfastly asserts his desire to appeal and feels he did what he could to
17   alert his attorney of his desire and his request for a notice to appeal to be filed.
18   Regrettably his efforts failed and time passed. As a non-English speaking man, with
19   limited education, he made his best efforts to proceed with an appeal, Ultimately writing
20
21
     1
22   “Defendant waives (gives up) all rights to appeal and to collaterally attack every aspect
23   of the conviction and sentence, including any restitution order. The only exceptions
     are: (i)defendant may appeal a custodial sentence above the high end of the guideline
24   range recommended by the Government at sentencing (if USSG § SGl.1(b) applies,
25   the high end of the range will be the statutorily required mandatory minimum
     sentence); and (ii)defendant may collaterally attack the conviction or sentence on the
26   basis that defendant received ineffective assistance of counsel.If defendant appeals, the
27   Government may support on appeal the sentence or restitution order actually imposed.”
     (Doc. No. 22 at 10.)
28

                                                    2
                                                                                            18cr1526 AJB
 1   the district court. Counsel was none the wiser and assumed incorrectly that his client
 2   wished no further service. Counsel should have taken additional steps to be certain. Good
 3   cause and excusable neglect are established. Appellant also claimed, at the September
 4   28, 2018 hearing, that he did not understand the waiver of appeal provision in his plea
 5   agreement. In any event, it is clear from Appellant, that his concerns involving the
 6   appeal will implicate a claim for ineffective assistance of counsel. As such, this Court
 7   recommends that the Court of Appeal grant Mr. Schlein’s motion to be relieved. That
 8   motion is filed in the District Court, as Docket No. 37. This Court has previously found
 9   Mr. Leon qualifying for appointed counsel, and nothing has changed in his status, so new
10   counsel should be appointed.
11         IT IS SO ORDERED.
12   Dated: October 2, 2018
13
14
15
16
     cc: Ninth Circuit Court of Appeals
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                      18cr1526 AJB
